ACCEPTED
                                                                                           02-17-00358-CV
                                                                                SECOND COURT OF APPEALS
                                                                                      FORT WORTH, TEXAS
                                                                                        12/21/2017 3:51 PM
                                                                                            DEBRA SPISAK
                                                                                                    CLERK

                              No. 02-17-00358-CV
__________________________________________
                                                                         FILED IN
                                                                  2nd COURT OF APPEALS
                            In the Court of Appeals                 FORT WORTH, TEXAS
                            Second District of Texas              12/21/2017 3:51:41 PM
                              Fort Worth, Texas                       DEBRA SPISAK
                                                                           Clerk
__________________________________________
       City of White Settlement, Texas and White Settlement Economic
                          Development Corporation,

                                   Appellants,

                                        v.

                Benjamin S. Emmons and Source Capital, LLC,

                                   Appellees.
__________________________________________
     On Appeal from the 48th Judicial District Court of Tarrant County, Texas
       Cause No. 048-288516-16; the Honorable David L. Evans Presiding
__________________________________________
         APPELLEES’ UNOPPOSED MOTION TO EXTEND TIME
                   TO FILE APPELLEES’ BRIEF
______________________________________________
                                             DENTONS US LLP
                                             C. Michael Moore
                                             State Bar No. 14323600
                                             c.michael.moore@dentons.com
                                             Matthew T. Nickel
                                             State Bar No. 24056042
                                             matt.nickel@dentons.com
                                             Spencer D. Hamilton
                                             State Bar No. 24087656
                                             spencer.hamilton@dentons.com
                                             2000 McKinney Avenue, Suite 1900
                                             Dallas, Texas 75201
                                             Tel: 214-259-0900 Fax: 214-259-0910
                                             ATTORNEYS FOR APPELLEES
TO THE HONORABLE SECOND DISTRICT COURT OF APPEALS:

         Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d), Appellees Benjamin

S. Emmons and Source Capital, LLC (collectively, “Appellees”), through their undersigned

counsel, ask the Court to extend the time to file Appellees’ response brief and respectfully show

as follows:

         1.     On November 14, 2017, the Court granted a thirty-day extension for Appellants

White Settlement, Texas and White Settlement Economic Development Corporation

(collectively, “Appellants”) to file their opening brief. As a result, Appellants’ brief was due on

December 20, 2017. Appellants filed their brief on that date.

         2.     Appellees’ response brief is currently due twenty days thereafter, on January 9,

2018.

         3.     In light of the thirty-day extension of the deadline for Appellants’ opening brief,

counsel for Appellants and counsel for Appellees agreed to a thirty-day extension for Appellees’

brief.

         4.     Appellees therefore respectfully request that the deadline for the filing of

Appellees’ response brief be extended by thirty days, to February 8, 2018. This will afford

Appellees’ counsel sufficient time to prepare Appellees’ response brief and will provide both

sides with equal time to prepare their respective briefs.

         5.     Pursuant to Texas Rule of Appellate Procedure 10.5(b)(1)(D), there have been no

other prior extensions of time granted by the Court regarding the filing of Appellees’ brief.

         6.     Texas Rule of Appellate Procedure 38.6(d) provides that an “Appellate Court may

extend the time for filing a brief and may postpone submission of the case.”




                                                  1
       7.      For the reasons stated above, good cause exists for the extension requested, and

the extension is not sought for purposes of delay.



December 21, 2017                            Respectfully submitted,

                                             DENTONS US LLP

                                             /s/ Spencer D. Hamilton
                                             C. Michael Moore
                                             State Bar No. 14323600
                                             c.michael.moore@dentons.com
                                             Matthew T. Nickel
                                             State Bar No. 24056042
                                             matt.nickel@dentons.com
                                             Spencer D. Hamilton
                                             State Bar No. 24087656
                                             spencer.hamilton@dentons.com
                                             2000 McKinney Avenue, Suite 1900
                                             Dallas, Texas 75201
                                             Tel: 214-259-0900 Fax: 214-259-0910

                                             ATTORNEYS FOR APPELLEES




                                                 2
                           CERTIFICATE OF CONFERENCE

       Counsel for Appellees conferred with Counsel for Appellants on November 14, 2017.
Counsel for Appellants and Appellees reached an agreement on the extension requested.
Appellees therefore submit this as an Unopposed Motion.



                              CERTIFICATE OF SERVICE

       I hereby certify that on December 21, 2017, a true and correct copy of the foregoing has
been served in accordance with Rule 9.5 of the Texas Rules of Appellate Procedure to:

        Robert F. Maris
        rmaris@marislanier.com
        Alise N. Abel
        aabel@marislanier.com
        Maris & Lanier, P.C.
        3710 Rawlins Street, Suite 1550
        Dallas, Texas 75219
        214-706-0920 - Telephone
        214-706-0921 - Facsimile

        VIA E-FILING


                                           /s/ Spencer D. Hamilton
                                           Spencer D. Hamilton




                                              3